Citation Nr: 0818632	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  02-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The veteran had active duty service from September 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter has been before the Board on numerous occasions. 
The Board decision in August 2005 was later the subject of an 
August 2006 Court of Appeals for Veterans Claims (Court) 
Joint Motion for Remand, which remanded the matter for 
additional Veterans Claims Assistance Act (VCAA) notice. The 
necessary VCAA notice has been provided, and the case is 
ready for appellate review.   


FINDING OF FACT

The veteran's bilateral pes planus is characterized by 
evidence indicating mild deformity, pain on manipulation of 
the feet, and swelling.


CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for bilateral 
pes planus have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5276 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2001, 
March 2002, August 2004, September 2005, and May 2007. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The veteran did not receive 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) until a May 2007 letter. However, the 
denial of the claim in the instant decision makes the timing 
error non-prejudicial.  

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice. 
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a November 
2001 Statement of the Case (SOC) and May 2005 and November 
2007 Supplemental Statements of the Case (SSOC) provided 
notice of the rating code used to evaluate the veteran's pes 
planus. Based on this evidence, the veteran can be expected 
to understand from the SOC and SSOC what was needed to 
support his increased rating claim. Additionally, in a 
November 2007 statement and in the March 2005 and October 
2007 VA examination reports, the veteran demonstrated actual 
knowledge of the evidence necessary to support his claim by 
stating how his pes planus affects his employment 
opportunities. Also, in a statement, dated May 2005, the 
veteran reported that he can engage in few activities since 
his pes planus prevents him from walking.    

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded 
multiple VA examinations in connection with his claim. In a 
May 2005 and November 2007 statements the veteran contended 
that the VA examiner was lying in his March 2005 VA 
examination report. The examination report reflects a 
thorough account of the veteran's medical history and a 
thorough physical examination of the veteran's feet. Although 
the examiner's comments are not favorable to the veteran, 
there is no evidence that the examiner is being untruthful in 
reporting his observations. Thus, the Board finds that no 
prejudice inures to the veteran in considering the March 2005 
VA examination report.   

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analysis

The veteran contends that his bilateral pes planus disability 
is more severely disabling than is reflected by the currently 
assigned disability rating of 30 percent. Because the 
severity of the disorder does not approximate findings which 
would support an increased rating, and VA is obligated to 
only apply applicable rating schedule to disability rating 
claims, the claim will be denied. See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992). 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity. See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. While the 
veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's bilateral pes planus has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5276, which allows 
for the assignment of a 50 percent rating when there is 
evidence of pronounced bilateral pes planus shown by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achilles on manipulation, and no improvement by 
orthopedic shoes or appliances; a 30 percent evaluation when 
there is evidence of bilateral severe pes planus shown by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 10 percent rating when there is 
evidence of moderate pes planus shown by weight-bearing lines 
over or medial to the great toe, inward bowing of the tendo-
achilles, and pain on manipulation and use of the feet; and, 
a noncompensable evaluation is assigned when there is 
evidence of only mild pes planus with symptoms relieved by 
the use of a built-up shoe or arch support.

The veteran receives all of his treatment at VA facilities 
and treatment records show that he has periodic complaints of 
foot pain and is prescribed orthotic shoe inserts that he 
occasionally wears; he uses a cane for ambulation due to knee 
pain. Treatment records dated in 2001 reveal that the veteran 
has a reduced longitudinal arch in his right foot with mild 
tenderness across the metaphalangeal joints of that foot. 
There is no evidence of swelling, discoloration or lesions 
with respect to either foot found in the treatment records.

It is well-established that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant. See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). The Board is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The record includes statements from the veteran and his 
sister regarding his pes planus disability. In numerous 
statements, the veteran contends that the severity of his pes 
planus disability prevents him from working. Also, the 
veteran's sister, in an August 2001 note, stated that the 
veteran's feet and ankles are swollen 75 percent of the time 
and that the condition can be so severe that the veteran 
cannot get out of bed.  

VA examination reports dated in May 2000 and March 2005 and a 
VA treatment record dated in November 2005 include the 
opinion of the examiners that the veteran exaggerates his 
complaints of bilateral foot pain. The examiner in 2005 even 
went so far as to watch the veteran through a window in the 
VA facility walk normally in the parking lot after he had 
presented for his appointment with a severe antalgic gait. 
Another VA examination report dated in November 2001 shows 
that the veteran has moderate pes planus of the right foot 
with 5 degrees of calcaneal valgus and mild pes planus of the 
left foot with mutual calcaneal valgus. The examiner found no 
evidence of edema or characteristic callosities, nor evidence 
of Achilles tendon spasm or displacement. The veteran 
maintained normal dorsiflexion to 10 degrees and normal 
plantar flexion to 35 degrees bilaterally. X-rays were taken 
at the May 2000 and March 2005 VA examinations, and they 
showed no significant abnormalities relating to the pes 
planus condition. 

Records from the Social Security Administration (SSA), dated 
August 2000, reflect that the veteran receives disability 
benefits due to medical conditions of: severe major 
depression, agoraphobia, degenerative disc disease, and 
obesity, in addition to pes planus.  

Given the evidence as outlined above, the Board finds that 
the assignment of a disability rating greater than the 
currently assigned 30 percent is clearly unwarranted. The 
Board specifically finds that the 30 percent rating is 
assigned based on evidence of mild deformity, pain on 
manipulation and swelling even though the veteran's 
complaints of pain and swelling have not been objectively 
shown. There is absolutely no objective medical evidence to 
support the assignment of a higher rating under Diagnostic 
Code 5276 as there is no suggestion of pronounced pes planus 
in either foot.

Moreover, given the competent medical evidence, the veteran's 
statements and those of his sister are wholly without 
credibility as to the severity of the veteran's symptoms - 
the record does not indicate the severity of pathology as 
alleged by the veteran or his sister. Indeed, the report of 
the March 2005 VA examination is replete with the physician's 
observations that the veteran is exaggerating his symptoms. 
Caluza, supra.. see 38 C.F.R. § 4.40 (Reports of pain and 
functional loss are to be assessed by evaluation of "adequate 
pathology.").

The Board also considered criteria for evaluating foot 
disabilities based on limitation of motion because the 
veteran's main complaint is of pain in his feet with limited 
ability to walk. 38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996). The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran. In accordance therewith, the veteran's 
reports of pain and swelling have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

A review of the medical evidence in conjunction with criteria 
found at 38 C.F.R. Section 4.71a, Diagnostic Codes 5270 and 
5271, reveals that the veteran would only be allowed a 
noncompensable evaluation if limitation of motion diagnostic 
codes were used as he maintains normal dorsiflexion and 
plantar flexion in both ankles. Additionally, although the 
medical evidence includes statements that all orthopedic 
conditions can cause increased limitation during flare-ups, 
the medical record does not support the assignment of a 
rating higher than 30 percent based solely on the veteran's 
subjective complaints of pain and limitation. Accordingly, 
the veteran's request for a higher evaluation cannot be 
granted on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of service-connected disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful. Specifically, the 
veteran has not required frequent periods of hospitalization 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings. The Board does not doubt that limitation 
caused by pain and fatigue in one's feet has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the 30 percent schedular 
evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran and 
assignment of a higher rating on an extraschedular basis 
would not be appropriate. Thus, the veteran's appeal is 
denied.


ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


